COURT OF APPEALS OF VIRGINIA


Before Judges Baker, Annunziata and Senior Judge Hodges


COMMONWEALTH OF VIRGINIA

v.        Record No. 1477-95-1           MEMORANDUM OPINION *
                                      BY JUDGE JOSEPH E. BAKER
LOUIS BERNARD McCLEAN                     FEBRUARY 13, 1996


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Lydia Calvert Taylor, Judge

          Leah A. Darron, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellant.
          Michael J. Woods (Wilcox & Woods, P.C., on
          brief), for appellee.



     In this appeal from the Circuit Court of the City of Norfolk

(trial court), the Commonwealth contends that the trial court

erroneously sustained the motion of Louis Bernard McClean

(appellee) to suppress evidence obtained from appellee's person

during a police search.

     We have reviewed the record and, for the reasons set forth

in the opinion of the trial court, agree that the search of

appellee conducted by Officer Eicher violated appellee's Fourth

Amendment rights.

     Accordingly, the judgment of the trial court is affirmed.

                                                          Affirmed.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.